        Case 7:18-cv-11387-PMH-LMS
Case 7-18-cv-11387-PMH-LMS          Document
                              Document       49 inFiled
                                       48 Filed    NYSD 04/23/20 Page 1 ofPage
                                                          on 04/22/2020    2   1 of 2
        Case 7:18-cv-11387-PMH-LMS
Case 7-18-cv-11387-PMH-LMS          Document
                              Document       49 inFiled
                                       48 Filed    NYSD 04/23/20 Page 2 ofPage
                                                          on 04/22/2020    2   2 of 2




                23,
